NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: April 19, 2022


                          S22A0079. PRICE v. THE STATE.


        PETERSON, Justice.

       Robert Lewis Price III was convicted of malice murder and

other offenses in connection with the shooting death of Ronnie

Cantrell, Sr. (“Cantrell”), and the non-fatal shooting of Ronnie

Cantrell, Jr. (“Cantrell Junior”). 1 On appeal, Price raises one claim


       1 The crimes occurred on September 11, 2012. On March 26, 2015, a
Henry County grand jury indicted Price and three other co-defendants ⸺ Trey
Michael Cota, Terrance Leslie Floyd III, and Brandon Alexander Terry-Hall ⸺
for malice murder and felony murder of Cantrell (Counts 1-6), burglary (Count
7), armed robbery of the Cantrells (Counts 8 and 9), aggravated assault of
Cantrell (Count 10), aggravated assault of Cantrell Junior (Count 11),
aggravated battery of Cantrell Junior (Count 12), false imprisonment of the
Cantrells (Counts 13 and 14), and possession of a firearm during the
commission of a felony (Count 15). The State gave notice of its intent to seek
the death penalty but withdrew its notice when Price waived his right to a jury
trial. Floyd and Cota pleaded guilty to Counts 7 and 9, and both men testified
at Price’s bench trial. Terry-Hall pleaded guilty to felony murder and other
offenses, and we affirmed the denial of his motion for an out-of-time appeal.
See Terry-Hall v. State, 312 Ga. 250 (862 SE2d 110) (2021).
       At Price’s June 2016 bench trial, he was found guilty on all counts, and
the trial court sentenced him to life in prison plus 75 years. Price filed a timely
of error: the trial court erred by failing to merge his convictions for

aggravated assault and aggravated battery committed against

Cantrell Junior because the underlying acts occurred in quick

succession and arose out of the same transaction. Although there is

some evidence to support Price’s argument, there is also evidence to

support the trial court’s factual finding that the acts were separated

by sufficient time to constitute a deliberate interval. The existence

of a deliberate interval dooms Price’s argument. We affirm.

      The trial evidence shows that Cantrell and his adult son,

Cantrell Junior, were together for most of the day on September 11,

2012, and returned to Cantrell’s residence after dinner. Upon

entering the house, Cantrell Junior became alarmed by the smell of

cigarette smoke and the sight of cigarette butts on the floor, because


motion for new trial, which he later amended. On October 22, 2019, the trial
court denied Price’s motion, except to the extent that the court corrected
certain alleged sentencing errors. The revised disposition shows that Price was
sentenced to serve life in prison for Counts 1, 8, and 9; a 20-year term for Count
7; a 20-year term for Count 11 consecutive to Count 1; a 20-year term
consecutive to Count 11 for Count 12; a 10-year term consecutive to Count 12
for Count 13; a 10-year term for Count 14; and a five-year term consecutive to
Count 13 for Count 15. The remaining counts were vacated or merged. Price
filed a timely notice of appeal and his case was docketed to this Court’s term
beginning in December 2021.
                                        2
neither he nor his father smoked. Cantrell Junior also saw items

strewn about the house and told his father that he believed someone

had been in the house. They exited the house briefly but went back

inside after Cantrell Junior retrieved his gun from his truck. The

Cantrells walked through the house and stopped at Cantrell’s

master bedroom. The men were looking inside the bedroom when

Brandon Alexander Terry-Hall, wearing a mask, jumped out and

began shooting. Cantrell Junior returned fire and struck Terry-Hall,

who crawled into the master bathroom and closed the door.

     The Cantrells remained in the hallway for a moment before

Price, also wearing a mask, exited a bathroom at the end of the

hallway. Price pointed a shotgun at the Cantrells and fired. The

shotgun pellets struck Cantrell Junior in the hand, blowing off a

finger, and hit Cantrell in the side, causing him to fall. After the

initial shot, Cantrell Junior turned around, picked up his father,

propped him up against the wall, and told him that they were

getting out of the house. When Cantrell Junior turned around to

walk down the hall, Price ran down the hallway and shot Cantrell

                                 3
Junior in the chest, causing extensive bleeding, before returning to

the bathroom from which he had appeared. Cantrell Junior

continued to try to carry his father out of the house and was at the

kitchen door when Price ran from behind, grabbed Cantrell,

demanded access to a safe Price had discovered, and threatened to

shoot Cantrell in the head if Price was not given access. Cantrell

Junior agreed to open the safe and led Price to it with the shotgun

pointed to his head. After opening the safe, Cantrell Junior asked

Price to let him and his father go outside to die in peace. Price let

the Cantrells leave the house, whereupon they called 911 and

walked across the street. The Cantrells were transported to a

hospital, where Cantrell died from multi-system organ failure

caused by the shotgun wound to his torso.

     Price testified in his own defense and admitted participating in

the burglary of Cantrell’s house and shooting both Cantrells. Price

claimed that he shot in the direction of the Cantrells because he

wanted to stop them from shooting Terry-Hall; he claimed he

stopped shooting when he noticed that the Cantrells were not

                                 4
returning fire. Price testified that when he did so and after Cantrell

Junior asked to take Cantrell outside, Price stepped aside and went

into the bathroom. Price went to look for Terry-Hall, could not find

him, and became angry when Price saw a trail of blood leading out

of the window and realized Terry-Hall had been shot. Price then

pursued the Cantrells, pointed a gun at them, and demanded access

to the safe. Price claimed that he found no money in the safe and did

not take anything from it. He fled into the woods when he heard

sirens and reunited with the other co-defendants later.

     Among other offenses, Price was convicted of the malice

murder of Cantrell and aggravated assault and aggravated battery

against Cantrell Junior. His sentence included separate 20-year

terms for aggravated assault and aggravated battery. The

aggravated assault conviction was based on shooting Cantrell

Junior with a gun, and the aggravated battery conviction was based

on depriving Cantrell Junior of his finger when he was shot. In his

motion for new trial, Price argued to the trial court that the two

offenses should have merged for sentencing purposes because they

                                  5
were “inflicted in quick succession” and “arose out of the same

criminal transaction.” In its order denying the motion for new trial,

the trial court found that the two offenses did not merge because

they “derive[d] from two gunshots that did not occur almost

immediately one after the other,” but were separated by a period of

time and resulted in distinct injuries.

     In his sole claim of error, Price argues that the trial court erred

in failing to merge his convictions for aggravated battery and

aggravated assault. He contends that the shot that deprived

Cantrell Junior of his finger occurred “mere minutes” before the

second shot to Cantrell Junior’s chest and was part of the same

shootout. We conclude that the trial court did not err in failing to

merge these counts.

     In order for the aggravated assault and aggravated battery

counts to be treated as distinct criminal acts, there must be a

“deliberate interval” between the completion of one offense and the

start of the other. See Regent v. State, 299 Ga. 172, 174 (787 SE2d

217) (2016). If there was no deliberate interval, then the two offenses

                                   6
were part of a continuous act and merge for sentencing purposes.

See Russell v. State, 309 Ga. 772, 784 (4) (a) (848 SE2d 404) (2020);

Ingram v. State, 279 Ga. 132, 133-134 (2) (610 SE2d 21) (2005).

     We have said that “whether offenses merge is a legal question”

that we review de novo. Regent, 299 Ga. at 174. That is particularly

true when considering whether counts merge as a matter of law, but

counts also may merge as a matter of fact. See Grissom v. State, 296

Ga. 406, 409 (1) (768 SE2d 494) (2015). Whether there is a

“deliberate interval” between two offenses requires a review of the

trial evidence, and we have not determined squarely the manner in

which we are to view that evidence or resolve conflicts in the

evidence. In a few cases, without explaining why, we appear to have

construed the evidence in the light most favorable to support the

jury’s verdicts. See, e.g., Ortiz v. State, 291 Ga. 3, 6 (3) (727 SE2d

103) (2012) (in considering merger question, concluding that the

evidence, “[c]onstrued to support the verdicts,” “dictate[d] the

finding of two distinct assaults” were separated by a “deliberate

interval”); Parker v. State, 281 Ga. 490, 492 (2) (640 SE2d 44) (2007)

                                  7
(“The jury could have reasonably concluded that the first two

injuries resulted from a separate offense than the third.”). But it is

not for the jury to resolve merger questions, as the jury’s role is to

determine whether a defendant is guilty (or not) of each charged

offense and the trial court’s role to convict and sentence a defendant

after a finding of guilt only for those counts that are not merged or

vacated. See Dukes v. State, 311 Ga. 561, 571 (4) (858 SE2d 510)

(2021) (“Merger refers generally to situations in which a defendant

is prosecuted for and determined by trial or plea to be guilty of

multiple criminal charges but then, as a matter of substantive

double jeopardy law, can be punished ⸺ convicted and sentenced for

only one of those crimes.” (citation and punctuation omitted)); State

v. Riggs, 301 Ga. 63, 68-69 (2) (a) (799 SE2d 770) (2017) (discussing

trial court’s discretion to sentence a defendant within the statutory

range for each count of conviction). And absent a special verdict form

that asked the jury to determine whether a deliberate interval

existed, nothing in the jury’s verdict implicitly or explicitly

answered that question.

                                  8
     Here, the trial court ⸺ after a bench trial ⸺ found that a

deliberate interval separated the two crimes at issue. We have not

identified a case in which we have considered the proper scope of

review as to a trial court’s factual determinations regarding merger.

But typically, a trial court’s factual findings are reviewed for clear

error, meaning we accept the court’s factual findings if there is any

evidence to support them. See, e.g., Maxwell v. State, 311 Ga. 673,

676 (2) (859 SE2d 58) (2021) (in reviewing grant or denial of double

jeopardy plea in bar, the trial court’s findings regarding disputed

facts are reviewed for clear error); Cox v. State, 306 Ga. 736, 745 (3)

(b) (832 SE2d 354) (2019) (when reviewing ruling on a motion to

suppress a defendant’s statement, we defer to the trial court’s

findings on disputed facts and will not upset them unless they are

clearly erroneous); Green v. State, 302 Ga. 816, 818 (2) (809 SE2d

738) (2018) (providing same for review of ineffective assistance of

counsel claims); Reed v. State, 291 Ga. 10, 13 (3) (727 SE2d 112)

(2012) (defining clear error). We need not resolve whether, in

considering a factual merger question like the one at issue here, we

                                  9
are to defer to the trial court’s factual findings on the issue or view

the evidence in the light favorable to the guilty verdicts, because the

trial court sat as the fact-finder at Price’s bench trial and when

evaluating Price’s merger claim, and applying either of the

applicable standards of review would net the same result. 2

      The aggravated battery and aggravated assault counts,

although involving Price’s use of a deadly weapon, did not clearly

charge the same conduct, and Cantrell Junior’s testimony provides

evidence that there was a deliberate interval between the critical

shots. According to Cantrell Junior, Price fired a shot that blew off

his finger and then struck Cantrell, causing Cantrell to fall. It was

only after Cantrell Junior began attending to his father that Price

shot Cantrell Junior in the chest, resulting in additional injury.



      2 We have said that when a trial court sits as the trier of facts, its
“findings based on conflicting evidence are analogous to the verdict of a jury
and should not be disturbed by a reviewing court if there is any evidence to
support them.” State v. Rosenbaum, 305 Ga. 442, 449 (2) (826 SE2d 18) (2019);
see also Clark v. State, 309 Ga. 473, 477 (847 SE2d 364) (2020) (on sufficiency
review, the verdict will be upheld “[a]s long as there is some competent
evidence, even though contradicted, to support each fact necessary to make out
the State’s case”).

                                      10
Cantrell Junior did not describe the amount of time that lapsed

between the first and second shot, but his testimony reveals that he

bent down to pick up his father, propped him against the wall, and

turned around to begin walking when Price ran down the hall and

fired the second shot.

     Because the evidence shows a pause sufficient to constitute a

deliberate interval, the trial court was thus permitted to conclude

that the aggravated battery was completed before the aggravated

assault took place. See Hightower v. State, 304 Ga. 755, 760 (3) (822

SE2d 273) (2018) (aggravated assault and aggravated battery

counts involving same victim did not merge because they “did not

clearly charge the same conduct” and the evidence showed that there

were two rounds of shots separated by a deliberate interval and

resulted in different injuries); Oliphant v. State, 295 Ga. 597, 602 (4)

(b) (759 SE2d 821) (2014) (aggravated assault counts did not merge

into other convictions, including armed robbery of aggravated

assault victim, where after the initial shooting, one assailant

returned and shot the victim in the leg); Lowe v. State, 267 Ga. 410,

                                  11
412 (1) (b) (478 SE2d 762) (1996) (aggravated assault count did not

merge into malice murder count because the aggravated assault was

completed and defendant walked around the car and deliberately

aimed at the wounded and pleading victim before firing the fatal

shot). Compare Wofford v. State, 305 Ga. 694, 696 (1) (b) (827 SE2d

652) (2019) (trial court erred in failing to merge aggravated assault

and aggravated battery counts because they were based on a single

gunshot that struck the victim in the head); Douglas v. State, 303

Ga. 178, 183 (4) (811 SE2d 337) (2018) (aggravated battery and

aggravated assault counts should have merged because the “injuries

were sustained by one victim during a single, uninterrupted criminal

act” (emphasis added)). The evidence was sufficient to support the

trial court’s factual finding of a deliberate interval, and thus we

affirm   the   court’s   legal   determination   that   merger   was

inappropriate.

     Judgment affirmed. All the Justices concur.




                                  12